      Case 18-20142           Doc 41         Filed 07/11/19 Entered 07/11/19 15:16:53           Desc Main
                                               Document     Page 1 of 5
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


  IN RE:                                                       Case No.: 18-20142
                                                               Chapter: 13
            Mabelene A. Peterson                               Hearing Date: 7/19/19

                                                               Judge Janet S. Baer
                                                   Debtor(s)



                                                NOTICE OF MOTION

TO:    Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by electronic
       notice through ECF
       Mabelene A. Peterson, Debtor(s), 930 Elm Street, Saint Charles, IL 60174
       John J. Lynch, Attorney for Debtor(s), 1011 Warrenville Road, Suite 150, Lisle, IL 60532 by electronic
       notice through ECF

          PLEASE TAKE NOTICE that on 7/19/19, at 9:30AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge Janet S. Baer, Bankruptcy Judge, in the courtroom
  usually occupied by him/her at the Kane County Courthouse 100 S. Third Street, Geneva, Illinois, room
  240, or before any other Bankruptcy Judge who may be sitting in his/her place and stead, and shall then
  and there present this Motion of the undersigned, a copy of which is attached hereto and herewith served
  upon you, and shall pray for the entry of an Order in compliance therewith, at which time you may appear
  if you so desire.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on July 11, 2019 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on July 11, 2019.

                                                                       /s/ Peter C. Bastianen
                                                                         Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  C&A FILE (14-19-05675)

  NOTE: This law firm is a debt collector.
  Case 18-20142             Doc 41         Filed 07/11/19 Entered 07/11/19 15:16:53       Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on July 11, 2019 and as to the debtor by causing same to be mailed
in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on July 11, 2019.
  Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by electronic
  notice through ECF
  Mabelene A. Peterson, Debtor(s), 930 Elm Street, Saint Charles, IL 60174
  John J. Lynch, Attorney for Debtor(s), 1011 Warrenville Road, Suite 150, Lisle, IL 60532 by electronic
  notice through ECF




                                                                 /s/ Peter C. Bastianen
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-19-05675)

NOTE: This law firm is a debt collector.
  Case 18-20142       Doc 41    Filed 07/11/19 Entered 07/11/19 15:16:53            Desc Main
                                  Document     Page 3 of 5


                     UNITED STATES BANKRUPTCY COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                 Case No.: 18-20142
                                       Chapter: 13
      Mabelene A. Peterson             Hearing Date: 7/19/19

                                                    Judge Janet S. Baer
                                       Debtor(s)


                MOTION FOR RELIEF FROM THE AUTOMATIC STAY



       NOW COMES PennyMac Loan Services, LLC, (hereinafter "Movant"), by and through
its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11 U.S.C.
§362(d) for an Order granting Movant relief from the automatic stay and in support thereof states
as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 930 Elm St, St Charles, IL 60174-4125;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 7/18/18;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
  Case 18-20142         Doc 41     Filed 07/11/19 Entered 07/11/19 15:16:53         Desc Main
                                     Document     Page 4 of 5




       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                   a)    As of 07/05/2019, the Debtor(s) is/are past due for the 4/1/19 payment,
                         and all amounts coming due since that date. Any payments received
                         after this date may not be reflected in this default;


                   b)    As of 07/05/2019, the total post-petition default through and including
                         7/1/19, is $6,166.28, which includes a suspense credit of $1,681.44.
                         Any payments received after this date may not be reflected in this
                         default. This amount includes post-petition attorney fees in the amount
                         of $1,031.00;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       9.      Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                   $850.00       for Preparation of Notice and Motion for Relief from the
                   Automatic Stay, and prosecution of same
                   $181.00       for Court filing fee


       WHEREFORE, PennyMac Loan Services, LLC prays this Court enter an Order
pursuant to 11 U.S.C. Section 362(d) modifying the automatic stay as to Movant, and for such
other and further relief as this Court may deem just and proper.
  Case 18-20142             Doc 41         Filed 07/11/19 Entered 07/11/19 15:16:53        Desc Main
                                             Document     Page 5 of 5




         Dated this July 11, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Peter C. Bastianen

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-19-05675)

NOTE: This law firm is a debt collector.
